United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3002
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Eric Christopher Vires

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: June 15, 2016
                             Filed: August 1, 2016
                                 [Unpublished]
                                ____________

Before SMITH and GRUENDER, Circuit Judges, and KETCHMARK,1 District
Judge.
                          ____________

PER CURIAM.




     1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri, sitting by designation.
       Eric Christopher Vires conditionally pleaded guilty to possession with intent
to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).
He appeals from the district court's2 denial of his motion to suppress evidence
obtained as a result of a traffic stop and vehicle search that he contends were illegal.
We affirm.

                                    I. Background
      At the hearing on Vires's motion to suppress, the government presented the
testimony of Officer Jeremiah Covington, an officer with the North Little Rock Police
Department (NLRPD). Officer Covington, an eight-year member of the NLRPD, has
worked in the patrol division, investigations division, and narcotics division. Officer
Covington was working in the narcotics division on July 10, 2012.

        On that day, the NLRPD and the Drug Enforcement Administration were
conducting a narcotics investigation involving Lesia Southerland, Vires's wife, and
others. Officer Covington and other NLRPD officers performed surveillance at
Southerland's place of employment in North Little Rock, Arkansas. Officers observed
Southerland leaving the business in a car that Vires was driving. Officer Covington,
in uniform, was selected to enter a marked patrol unit "to possibly stop a car that we
were doing surveillance on in reference to a case." In describing the NLRPD's use of
surveillance and a marked patrol unit, Officer Covington testified that "[t]ypically
there's anywhere from five to ten unmarked units that will . . . circle around the area,
try to identify the people that we're looking at to see if they are in the vehicles prior
to doing a stop." According to Officer Covington, he generally "park[s] off the
roadway somewhere and basically wait[s] on the call from the surveillance team on
whether or not to make a stop."



      2
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
       The patrol car that Officer Covington was driving was a "pool car"—"an older
vehicle that's [extra and] unassigned." The pool car that Officer Covington was
driving had "a [video] camera in the car, but it wasn't operational." While he admitted
that "[i]t probably would have" "helped in this investigation if [his] video camera
would have been working," he explained that the video camera was not working in
the pool car because "the maintenance on [pool cars] is bare minimum." Officer
Covington acknowledged that a pool car was used despite the investigation being "a
pretty big narcotics investigation."

       Officer Covington, in the marked patrol car, followed the vehicle that Vires
was driving to a gas station north of Interstate 40 ("I-40") and then onto I-40 traveling
west. Officer Covington testified that while he was following the vehicle, there were
five unmarked vehicles "scattered all over" and that he stayed "within eyeshot" of the
vehicle "until they made the call to actually initiate the stop." According to Officer
Covington, at approximately 6:30 p.m., he reached the intersection of I-40 and
Interstate 30 ("I-30") in North Little Rock where the vehicle that Vires was driving
continued west on I-30. At this time, Vires's vehicle was in front of Officer
Covington's car in the far lefthand lane of a three-lane highway. At approximately
15th Street in North Little Rock—prior to crossing over the Arkansas River into Little
Rock, Arkansas—Officer Covington observed Vires's vehicle go "left of center."
Officer Covington explained that he did not activate his blue lights immediately
because there was no shoulder on the bridge or anywhere on that section of the
interstate to initiate a safe stop, as Vires was traveling in the lefthand lane. Officer
Covington was unable to say whether he activated his blue lights before or after
crossing the Arkansas River but said that he was probably on the bridge, over the
Arkansas River, when he did so. Officer Covington then initiated a traffic stop near
9th Street in Little Rock. Between Southerland's place of employment and 9th Street
in Little Rock, Officer Covington followed the vehicle that Vires was driving for
approximately 7.8 miles.



                                          -3-
      On further examination by defense counsel, Officer Covington testified that no
one had to tell him to conduct the traffic stop because he is "a sworn officer" who
"can make a stop at any time." But he admitted that "the judgment [to make the stop]
was whoever the case officer or their designee was." He then agreed with the
government that "[w]hether or not the traffic stop was going to be made," he did
observe a traffic violation, and "whether or not for the investigational purposes [he]
had the authority to make the stop," he otherwise possessed the authority as an
NLRPD officer to make the traffic stop.

       Officer Covington agreed that, at the time of the traffic violation, he knew that
the vehicle that Vires was driving eventually would travel outside of his jurisdiction
upon crossing over the bridge into Little Rock. But he testified that he had already
witnessed the violation in his jurisdiction and that nothing requires him to make the
stop in his jurisdiction.

       After initiating the traffic stop, Officer Covington spoke to Vires, the vehicle's
driver. Vires identified himself as "Scott Lang," an individual who had a suspended
driver's license. Pursuant to NLRPD policy, anytime that an officer encounters a
driver with a suspended license, the vehicle must be impounded. After running the
license on "Scott Lang," Officer Covington asked Vires and Southerland to exit the
vehicle. Officer Covington spoke to Vires and Southerland separately, and
Southerland identified Vires as "Scott Schumacher."

       Officer Covington testified that he then conducted an inventory search of the
vehicle prior to towing and discovered a firearm, narcotics, and drug paraphernalia.
He did not remember if he ran Southerland's license because, as the subject of the
investigation, the officers knew her history and status. Officer Covington agreed that,
at the time of the traffic stop and while he was discussing the vehicle search,
Southerland said that the car was hers. Officer Covington stated that NLRPD policy
does not provide that, if someone is driving with a suspended license, another driver

                                          -4-
with a valid license may enter the car and leave. Officer Covington testified that he
follows what the policy dictates—towing the vehicle if the driver has a suspended
license. After conducting the inventory search, the vehicle was towed, and Vires and
Southerland were transported to the detective division for questioning. At some point,
Vires told the detectives his true identity.

       Officer Covington's report states that he "was traveling on I-30 West at the
15th Street exit in the far left lane when [he] observed a vehicle in front of [him] veer
outside the left lane of traffic." Officer Covington conceded that his report fails to
mention the narcotics investigation or that he followed the vehicle that Vires was
driving for over seven miles. He further admitted that his report fails to mention the
unmarked units. None of the officers in the unmarked units were present to testify at
the hearing. Officer Covington offered his report as a general report meant to
memorialize the traffic violation and stop; it was not intended to incorporate the
investigation's details.

      Officer Covington also admitted that his report does not say anything about
Vires crossing a center or yellow line. While Officer Covington referred to Vires
going "left of center" on direct examination, he stated on cross-examination that he
"never said center line" in the report; instead, he wrote in the report that the vehicle
"veered outside of the left side of the traffic lane." He explained on redirect
examination that "[n]ormally it would be left of center. But, obviously, there's no
center l[i]ne . . . there. And the right side is considered a fog line, so it would be
crossing left of the traffic lane, crossing the yellow line."

        Officer Covington agreed that people tend to become nervous or intimidated
when a marked patrol car is following them, but he did not agree that seeing a police
car in the rearview mirror likely causes a traffic violation, such as swerving out of the
traffic lane. His view is that people generally drive better in such circumstances
because they know that a police officer is following them. He disagreed that the

                                          -5-
investigation's purpose was to obtain a traffic stop for the purpose of searching for
drugs. He claimed that the purpose of conducting a traffic stop during the
investigation was to identify the vehicle's occupants other than Southerland, who was
already under investigation. But he did state that "if something leads to where we
inventory the vehicle or have a reason to search it, obviously we take that route."

      In addition to Officer Covington, the government also presented Southerland's
testimony. Southerland stated that she first noticed the police car following the
vehicle when she saw blue lights in the rearview mirror while crossing over the
Arkansas River bridge. Southerland said that she was not paying attention to how
Vires was driving. Southerland testified that, during the traffic stop, Officer
Covington asked Vires for consent to search the vehicle. She said that they "went
back and forth" about searching the car. According to Southerland, Officer Covington
then asked for her consent to search the vehicle, and she responded, "I don't care."
Southerland claimed that the vehicle that Vires was driving belonged to her, but Vires
disputed that claim.

       Vires testified that he saw Officer Covington in a patrol car when he first
pulled into Southerland's place of employment on July 10, 2012. Vires said that he
knew a patrol unit was following him the entire time and "knew something wasn't
right." He testified that Officer Covington followed more closely as they drove from
I-40 to I-30 until Officer Covington turned on his blue lights three-quarters of the
way over the Arkansas River bridge.

       Vires denied committing any traffic violation on July 10, 2012. He testified
adamantly that he did not cross the traffic line. He stated, "I'm a criminal. I know
what he was doing. . . . [H]e was trying to get me to do something." According to
Vires, during the traffic stop, Officer Covington asked for consent to search and told
Vires and Southerland that, if he did not find anything during the search, he would
permit Southerland to drive the car home. Vires testified that Southerland told Officer

                                         -6-
Covington that the car was hers and that he could search the car. Vires disputed
whether the car belonged to Southerland because, according to Vires, the car is not
in her name.

       Vires testified that he had no shoes on during the traffic stop because he had
used his shoes to cover up the firearm in the car. After Officer Covington discovered
the firearm, he asked Vires if had a concealed weapons permit or whether the firearm
was stolen. According to Vires, he then admitted that he was a felon. Vires also
admitted to lying about his identity in claiming to be "Scott Lang" and acknowledged
instructing Southerland to lie about his identity, too. Vires stated that, following his
arrest, he admitted to detectives that he lied and then told the detectives that he was
"Eric Vires."

       Following the suppression hearing, the district court denied Vires's motion to
suppress the evidence obtained as a result of the traffic stop and search. First, the
district court found that the initial traffic stop was reasonable based on Officer
Covington's observation of a traffic violation. While the district court found "[s]ome
facts of this case [to be] troubling," it credited Officer Covington's testimony, noting
that he "testified clearly and unequivocally regarding the alleged traffic violation
[that] he observed, and the [c]ourt finds that testimony credible." By contrast, the
court found "Vires's credibility [was] in doubt . . . after he admitted lying to Officer
Covington regarding his identity, asking Ms. Southerland to lie about his identity, and
removing his shoes to hide from view a gun [that] he was transporting." Second, the
court found that Officer Covington conducted a lawful inventory search of the vehicle
pursuant to NLRPD policy. Because the court found the search justified on the basis
of an inventory search, it declined to address Vires's argument that Southerland could
not give consent to search the vehicle because she did not own the vehicle.




                                          -7-
      After the district court denied Vires's motion to suppress, he conditionally
pleaded guilty to possession with intent to distribute methamphetamine, in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                      II. Discussion
       On appeal, Vires argues that he did not commit a traffic violation and that
Officer Covington was going to initiate a stop of the vehicle regardless of any traffic
violation; therefore, no probable cause justifies the traffic stop. Additionally, he
argues that even if a valid traffic stop occurred, he did not give his consent to search
the vehicle and Southerland did not own the vehicle and therefore could not give her
consent to search it.

       "The district court's order denying the motion to suppress is reviewed under
two standards: factual findings are examined for clear error and legal conclusions de
novo." United States v. Wright, 512 F.3d 466, 469 (8th Cir. 2008) (citation omitted).

                                      A. Traffic Stop
        Vires argues that the traffic stop was pretextual because, according to him, no
traffic violation occurred and Officer Covington made the stop solely on the basis of
another narcotics officer advising him to do so.

       A traffic stop constitutes a seizure under the Fourth Amendment; therefore, "it
must be reasonable to pass constitutional muster." Id. at 471 (citation omitted). A
police officer's "'decision to stop an automobile is reasonable where the police
[officer] ha[s] probable cause to believe that a traffic violation has occurred.'" Id.
(quoting Whren v. United States, 517 U.S. 806, 810 (1996)). "'Any traffic violation,
however minor, provides probable cause for a traffic stop.'" Id. (quoting United States
v. Bloomfield, 40 F.3d 910, 915 (8th Cir. 1994) (en banc)). We have recognized that
"[a]n otherwise constitutional traffic stop is not invalidated by the fact that it was
'mere pretext for a narcotics search.'" Id. (quoting United States v. Williams, 429 F.3d

                                          -8-
767, 771 (8th Cir. 2005)). In fact, a police officer's "[s]ubjective intentions play no
role in ordinary, probable-cause Fourth Amendment analysis." Whren, 517 U.S. at
813. Thus, police officers possessing an objectively reasonable basis to believe that
a driver is committing a traffic violation have "probable cause to conduct a traffic
stop[,] and . . . the officers' subjective intentions in making the stop d[o] not affect the
stop's validity for purposes of the Fourth Amendment." United States v. Sallis, 507
F.3d 646, 649 (8th Cir. 2007) (citations omitted).

       In Wright, the defendant argued that insufficient evidence supported the district
court's finding that probable cause justified the traffic stop. 512 F.3d at 471. The
defendant claimed to have "produced evidence to negate any evidence of a violation."
Id. Specifically, he "argue[d] that his witness . . . undermined the credibility of the
troopers, as did . . . the failure to tape the traffic violation or to record the subsequent
conversations." Id. We rejected the defendant's argument, affirming the district court's
finding of a traffic violation supported by probable cause. Id. at 472. We first
recognized that "[t]here were two versions of the facts, and the district court chose to
believe the troopers' testimony; the court's credibility determinations require a high
degree of deference." Id. at 471. Thereafter, we explained that "[t]he lower court
made credibility judgments based on the testimony and presentation of the witnesses,
and it believed the troopers' testimony which supported the finding that [the
defendant] did not stop at the stop sign. We g[a]ve great deference to [the] lower
court's credibility determinations because the 'assessment of a witness's credibility is
the province of the trial court.'" Id. at 472 (quoting United States v. Heath, 58 F.3d
1271, 1275 (8th Cir. 1995)). As a result, we found that sufficient evidence supported
the district court's finding that the defendant committed a traffic violation, thereby
giving the officers probable cause to initiate the traffic stop. Id.

       This case is substantially similar to Wright. As in that case, the district court
found Officer Covington's testimony about the traffic violation credible and found
Vires's testimony not credible. Although the district court found it troubling that

                                            -9-
Officer Covington was directed to make a traffic stop by another narcotics officer and
that the patrol unit video camera did not function, the district court found that Officer
Covington testified "clearly and unequivocally" regarding the traffic violation; by
contrast, the court noted that Vires had lied repeatedly during the traffic stop, such
as giving a false name, and also asked Southerland to lie for him. Giving great
deference to the district court's credibility determinations, see id., we conclude that
sufficient evidence exists to support the district court's finding that Vires did commit
a traffic violation. Officer Covington therefore had probable cause for the traffic stop,
regardless of his subjective intent.

                                B. Search of Vehicle
      Vires also argues that even if a valid traffic stop occurred, Southerland lacked
standing to consent to the search because the car's title was not in her name. In
response, the government asserts that the search of the vehicle was not a result of
consent from Southerland but instead an inventory search of the vehicle prior to
towing pursuant to NLRPD policy.

      The district court found that the search was valid as a reasonable inventory
search, not a consent search. See United States v. Smith, 715 F.3d 1110, 1117 (8th
Cir. 2013) ("Inventory searches are one exception to the general rule that searches
conducted without a warrant are unreasonable." (citation omitted)).

       On appeal, Vires offers no argument challenging the district court's finding that
the search was a reasonable inventory search. He does not challenge the NLRPD's
policy to tow a vehicle driven by someone with a suspended license, nor does he
challenge Officer Covington's testimony on this issue. See id. ("The reasonableness
requirement is met when an inventory search is conducted according to standardized
police procedures, which generally remove the inference that the police have used
inventory searches as a purposeful and general means of discovering evidence of a
crime." (quotation and citation omitted)). He also does not challenge the manner or

                                          -10-
scope of the inventory search. See id. ("An inventory search must be reasonable under
the totality of the circumstances . . . and may not be a ruse for general rummaging in
order to discover incriminating evidence." (alteration in original) (quotation and
citation omitted)). Because Vires does not challenge this holding on appeal, he thus
has waived review of the inventory-search issue. See Jeseritz v. Potter, 282 F.3d 542,
548 (8th Cir. 2002) (citation omitted); see also United States v. Alvarez-Manzo, 570
F.3d 1070, 1076 (8th Cir. 2009) ("The district court determined that law enforcement
lacked reasonable suspicion to justify the seizure of the bag. The government does not
challenge the district court's conclusion in this appeal. By failing to do so, the
government has waived review of the reasonable suspicion issue." (citing Jeseritz,
282 F.3d at 548)); Freeman v. Ferguson, 911 F.2d 52, 56 (8th Cir. 1990) ("It is well
settled in this circuit if an issue is not raised on appeal it will be deemed abandoned."
(quotation and citation omitted)). As a result, we affirm the district court's finding that
the inventory search was reasonable and lawful.

                                  III. Conclusion
       Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                           -11-